Rivera v State of New York (2018 NY Slip Op 04211)





Rivera v State of New York


2018 NY Slip Op 04211


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ.


698 CA 17-01987

[*1]JOSE RIVERA, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 120113.) (APPEAL NO. 2.) 


GOLDBERGER & DUBIN, P.C., NEW YORK CITY (STACEY VAN MALDEN OF COUNSEL), FOR CLAIMANT-APPELLANT. 
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (PATRICK A. WOODS OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (Judith A. Hard, J.), entered September 14, 2017. The order denied the motion of claimant for summary judgment, granted the cross motion of defendant for summary judgment and dismissed the claim. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decisions at the Court of Claims.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court